DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites “wherein the first array of data values corresponds to a first indicator and the second array of data values corresponds to a second indicator…”.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter

Claims 2-8, 10-14, 16-17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 15, 18, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agee (Pub. No. US 2012/0259752).


As per claim 1, Agee discloses a method of determining risk levels that are indicative of risk in a technology environment, the method comprising: accessing, via a processor, a first indicator and a second indicator, wherein the first indicator comprises a first array of data values and a first risk weight, and the second indicator comprises a second array of data values and a second risk weight, wherein each value of the first array of data values corresponds with a respective value of the second array of data values (..see one or more risk factors which indicate risk factors that affect business function…each risk factor includes a description data field and a weigh associate with it…these control activities are logically linked or associated with their respective risk factors…see par. 773); calculating, via the processor, a risk level based on the first and second indicators (…see risk factors included in the ART system to measure outsourcing risk along with the weight assigned each risk factors…see par. 831); updating, via the processor, the first risk weight and the second risk weight (…the risk factor weight data field is updated…see par. 843-844); and providing a risk assessment response based on the risk level via a graphical user interface (GUI) (see par. 846).



As per claim 15, Agee discloses a system, comprising: a display configured to present a graphical user interface (GUI) (see par. 523); and a processor and program logic stored in memory and executed by the processor (see par. 8), the program logic including environmental risk level determination logic configured to: access a first indicator and a second indicator, wherein the first indicator comprises a first array of data values and a first risk weight, and the second indicator comprises a second array of data values and a second risk weight, wherein each value of the first array of data values corresponds with a respective value of the second array of data values (..see one or more risk factors which indicate risk factors that affect business function…each risk factor includes a description data field and a weigh associate with it…these control activities are logically linked or associated with their respective risk factors…see par. 773); calculate a risk level using the first indictor and the second indicator (…see risk factors included in the ART system to measure outsourcing risk along with the weight assigned each risk factors…see par. 831); update the first risk weight and the second risk weight (…the risk factor weight data field is updated…see par. 843-844); and provide a risk assessment response via the GUI (see par. 846).


As per claim 20, Agee discloses a system, comprising: a graphical user interface (GUI); a database of indicator values; and a server system, the server system comprising a processor and instructions stored in non-transitory machine-readable media, the instructions configured to cause the server system to: access a first indicator and a second indicator, wherein the first indicator comprises a first dataset of data values and a first risk weight, and the second indicator comprises a second dataset of data values and a second risk weight, wherein each value of the first dataset of data values corresponds with a respective value of the second dataset of data values (..see one or more risk factors which indicate risk factors that affect business function…each risk factor includes a description data field and a weigh associate with it…these control activities are logically linked or associated with their respective risk factors…see par. 773); calculate a risk level using the first indicator and the second indicator (…see risk factors included in the ART system to measure outsourcing risk along with the weight assigned each risk factors…see par. 831); update the first risk weight and the second risk weight (…the risk factor weight data field is updated…see par. 843-844); and provide a risk assessment response via the GUI (see par. 846).


As per claim 9, Agee discloses wherein an access point is automatically reset based on the risk assessment response (see par. 692).


As per claim 18, Agee discloses wherein the first array of data values corresponds to a first indicator and the second array of data values corresponds to a second indicator, wherein the first indicator is indicative of a first set of events and the second indicator is indicative of a second set of events (see par. 772-773).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to monitor and control risk, allowing technology environments to be effectively managed.

Jhoney et al (Pub. No. US 2018/0114271); “Automation and Validation of insurance claims for Infrastructure Risks and Failures in Multi-Processor Computing Environments”;
-Teaches identifying a portion of the computing resources of the shared computing environment comprising insured resources of the given user of the shared computing environment and risk management rules reflecting guaranteed thresholds for utilization and performance of the portion of the computing resources…see par. 148.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499